           Case 3:19-cv-02054-JCS Document 115 Filed 09/21/21 Page 1 of 4



 1 Ernest H. Eubanks, Jr. (Pro Hac Vice)
 2 seubanks@rumberger.com
   Florida Bar No. 0612091
 3 Steven I. Klein (Pro Hac Vice)
 4 sklein@rumberger.com
   Florida Bar. No. 0675245
 5 Samantha C. Duke (Pro Hac Vice)
 6 sduke@rumberger.com
   Florida Bar No. 091403
 7 RUMBERGER, KIRK & CALDWELL, P.A.
 8 300 South Orange Avenue, Suite 1400
   Orlando, Florida 32801
 9 Telephone: (407) 872-7300
10 Facsimile: (407) 841-2133
11 Abirami Gnanadesigan SBN 263375
12 AGnanadesigan@dykema.com
   DYKEMA GOSSETT LLP
13 333 South Grand Avenue, Suite 2100

14 Los Angeles, California 90071
   Telephone: (213) 457-1800
15 Facsimile: (213) 457-1850

16
     John M. Thomas SBN 266842
17   JThomas@dykema.com
18   Krista L. Lenart
     klenart@dykema.com
19
     DYKEMA GOSSETT LLP
20   2723 South State Street, Suite 400
     Ann Arbor, Michigan 48104
21
     Telephone: (734) 214-7660
22   Facsimile: (734) 214-7696
23
   Attorneys for Defendant,
24 HARLEY-DAVIDSON MOTOR COMPANY GROUP, LLC

25
                           UNITED STATES DISTRICT COURT
26
        NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
27

28                                   1
     JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE – Case No. 3:19-cv-
     02054-JCS
           Case 3:19-cv-02054-JCS Document 115 Filed 09/21/21 Page 2 of 4



1
2    RONALD GARCIA and MICHAEL                       Case No. 3:19-cv-02054 JCS
3    HARRISON,                                       Class Action
4                  Plaintiffs,                       JOINT     STIPULATION    FOR
5                                                    DISMISSAL WITH PREJUDICE
                   vs.
6
7    HARLEY-DAVIDSON MOTOR                           Complaint Filed: April 16, 2019
     COMPANY GROUP, LLC,                             Trial Date: None Set
8                                                    Judge: Magistrate Joseph C. Spero
9                  Defendant.                        Date: June 28, 2019
                                                     Ctrm: G, 15th Floor
10
11
12         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs, Ronald Garcia and Michael
13   Harrison and Defendant, Harley-Davidson Motor Company Group, LLC, by and through
14   the undersigned counsel, hereby stipulate that this action is dismissed with prejudice.
15   Under Fed. R. Civ. P. 41(a)(1)(A)(ii), this stipulation is effective immediately and no
16   court order is required. Urista v. Midland Funding, LLC, No. 1:21-cv-00429-, 2021 U.S.
17   Dist. LEXIS 155104, at *2 (E.D. Cal. Aug. 17, 2021) (“Case law concerning stipulated
18   dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of
19   dismissal is effective automatically and does not require judicial approval.”); see also
20   Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999)
21   (dismissal under Rule 41(a)(1)(A)(i) is effective on filing)
22

23                                          Respectfully submitted,
24

25   Dated: September 20, 2021                     /s/ Nicholas W. Armstrong
26                                                 Nicholas W. Armstrong
                                                   Attorney for Plaintiffs
27

28                                   2
     JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE – Case No. 3:19-cv-
     02054-JCS
           Case 3:19-cv-02054-JCS Document 115 Filed 09/21/21 Page 3 of 4



1
                                                                       /s/ Steven I. Klein
2                                                                      Steven I. Klein
3                                                                      Attorney for Defendant
4
                                               S DISTRICT
                                            ATE           C
5                                          T




                                                                       O
                                      S




                                                                        U
                                     ED




                                                                         RT
6                                                                 ED
                                                       ORDER


                                 UNIT
                                                  O
                                          IT IS S




                                                                              R NIA
7    Dated: September 21, 2021
                                                                 Spero
                                                       seph C.
                                 NO
                                               Judge Jo




                                                                             FO
8
                                  RT




                                                                         LI
                                          ER
                                      H




                                                                         A
                                                                         C
9                                              N
                                                   D IS T IC T O
                                                                 F
                                                         R
10
11
12
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                   3
     – Case No. 3:19-cv-02054-JCS
           Case 3:19-cv-02054-JCS Document 115 Filed 09/21/21 Page 4 of 4



1                                         ATTESTATION
2
           I, Steven I. Klein, am the CM/ECF user whose ID and password are being used to
3
4 file this Joint Stipulation for Dismissal with Prejudice. Pursuant to the Local Civil Rules,
5 I hereby attest that Nicholas W. Armstrong, on whose behalf this filing is jointly
6
  submitted, has concurred in this filing.
7
8                                                     /s/ Steven I. Klein
9                                 CERTIFICATE OF SERVICE
10                                (United States District Court)
11         I hereby certify that on September 20, 2021, I electronically filed the foregoing
12
     document described as JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
13

14   with the Clerk of the Court using the CM/ECF System which will send notifications of
15   such filing via electronic mail to all counsel of record.
16

17                                                By: /s/ Steven I. Klein
18

19

20

21

22

23

24

25

26
27

28
                                                  4
     – Case No. 3:19-cv-02054-JCS
